           Case 3:20-cv-05110-BHS-JRC Document 19 Filed 06/01/20 Page 1 of 1



 1

 2

 3                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 4                                   AT TACOMA
 5
     LOUIS JAMES THIBODEAUX,                           CASE NO. 20-05110-BHS-JRC
 6
                             Plaintiff,                ORDER ADOPTING REPORT
 7          v.                                         AND RECOMMENDATION

 8   DANIEL WHITE, et al.,

 9                           Defendants.

10

11          This matter comes before the Court on the Report and Recommendation (“R&R”)

12   of the Honorable J. Richard Creatura, United States Magistrate Judge. Dkt. 14. The Court

13   having considered the R&R and the remaining record, and no objections having been

14   filed, does hereby find and order as follows:

15          (1)    The R&R is ADOPTED; and

16          (2)    Plaintiff’s motion for preliminary injunction and temporary restraining

17                 order, Dkt. 10, is DENIED; and

18          Dated this 1st day of June, 2020.

19

20

21
                                                A
                                                BENJAMIN H. SETTLE
                                                United States District Judge

22


     ORDER - 1
